Citation Nr: 1044119	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to April 1955.

This appeal to the Board of Veterans Appeals (Board) arises from 
an April 1997 rating action that denied a T/R.  

By decision of May 2001, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.  

In December 2003, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.

By decisions of June 2004 and November 2005, the Board again 
remanded the T/R issue to the RO for further development of the 
evidence and for due process development.

In October 2006, the undersigned VLJ granted the veteran's 
representative's September 2006 motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c).
  
By decision of November 2006, the Board denied a T/R.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By August 2008 Order, the Court vacated 
the Board's November 2006 decision and remanded the matter to the 
Board for compliance with the instructions contained in an August 
2008 Joint Motion for Remand of the Appellant and the VA 
Secretary.

By decision of September 2009, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.

REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

In March 2009, the Veteran claimed an increased rating for his 
service-connected asbestos-related pleural plaques.  Inasmuch as 
a T/R is based on consideration of all of a veteran's service-
connected disabilities, the Board in September 2009 remanded this 
case to the RO to adjudicate that increased rating claim, 
inasmuch as it is inextricably-intertwined with the pending T/R 
claim, and thus had to be adjudicated by the RO prior to an 
appellate decision on the T/R issue on appeal.  However, 
appellate review discloses that the RO failed to adjudicate the 
inextricably-intertwined claim for an increased rating for 
asbestos-related pleural plaques.  Under the circumstances, the 
Board finds that this case must again be remanded to the RO for 
it to accomplish that rating action prior to an appellate 
decision on the T/R issue on appeal.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should first adjudicate the 
new claim for an increased rating for 
asbestos-related pleural plaques.

2.  After adjudicating the new claim for an 
increased rating for asbestos-related 
pleural plaques, the RO should then 
readjudicate the T/R claim on appeal based 
on consideration of all of the veteran's 
service-connected disabilities in light of 
all pertinent evidence and legal authority.

3.  If the T/R benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and affords them 
the appropriate time period for response 
before the claims folder is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

